Citation Nr: 1033047	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for acne.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1975 to May 1979.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision of 
the Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).  In October 2008, a hearing was held 
before a Decision Review Officer (DRO) at the RO.  In January 
2009, a Travel Board hearing was held before the undersigned.  
Transcripts of these hearings are associated with the Veteran's 
claims file.  In August 2009, the Board sought an advisory 
medical opinion from the Veterans Health Administration (VHA).

During the January 2009 Travel Board hearing, the Veteran's 
representative indicated that the Veteran was scheduled to see 
his dermatologist at the Philadelphia VA Medical Center (VAMC) in 
a few days.  He requested that treatment records from this visit 
be obtained, once available, and that the RO re-adjudicate the 
claim after its receipt before forwarding the claims file to the 
Board, if necessary.  Subsequently, in May 2009, the Veteran 
submitted a copy of the January 2009 VA treatment record with a 
waiver of RO consideration.  Hence, it is not necessary to remand 
this matter for RO consideration of the January 2009 VA treatment 
record (despite the request for such at the Travel Board 
hearing).  38 C.F.R. §  20.1304(c).

In June 2009, the Veteran submitted additional evidence (an 
Internet article discussing the correlation between rosacea and 
depression) that was not reviewed by the RO.  This evidence is 
not accompanied by a waiver of RO consideration; however, the 
Board finds that such evidence is not pertinent to the matter at 
hand (as it relates to the etiology of nonservice-connected (see 
October 2007 rating decision) rosacea, and not to the severity 
of acne).  Therefore its submission does not require return to 
the RO for initial review.  See 38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for an 
adjustment disorder, to include anxiety or depression, 
claimed as secondary to service-connected acne, has been 
raised by the record (see January 2009 Travel Board 
transcript), but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the 
AOJ for appropriate action.  


FINDING OF FACT

At no time during the appeal period is the Veteran shown to have 
had symptoms/diagnosis of (superficial or deep) acne.  


CONCLUSION OF LAW

A compensable rating is not warranted for the Veteran's acne.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.20, 4.21, 4.31, 4.118, Diagnostic Code (Code) 7828 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the Veteran was 
advised of VA's duties to notify and assist in the development of 
his claim prior to its initial adjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  October 2005, March 
2006, January 2007, and June 2008 letters explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  The Veteran has had ample opportunity to 
respond/supplement the record and he has not alleged that notice 
in this case was less than adequate.

The Veteran's pertinent postservice treatment records have been 
secured.  The RO arranged for VA examinations in October 2005, 
February 2007, and in June 2008, and secured a VHA advisory 
opinion in September 2009.  The Board notes that the VA 
examination reports and the VHA advisory opinion contain 
sufficiently specific clinical findings and informed discussion 
of the pertinent history and features of the disability on appeal 
to provide probative medical evidence adequate for rating 
purposes.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  Accordingly, VA's duty to 
assist is met and the Board will address the merits of the claim.

B.	Factual Background

The Veteran's service treatment records show he was treated in 
March 1978 for little red bumps on his face that he described as 
burning, itching, and persistent.  The assessment was possible 
acne.  In August 1978, the Veteran received treatment for a rash 
on his neck and arms.  He reported that it appeared after using 
insect repellant and had lasted for twenty-four hours.  The 
assessment was possible allergic reaction.  On April 1979 service 
separation physical examination, the Veteran was noted to have a 
rash under his arms.  

Following service, the Veteran filed a claim for service 
connection for acne, claimed as a rash on his face, neck, 
underarms, and waistline.  See March 1989 VA Form 21-526, 
Veteran's Application for Compensation or Pension.  On August 
1989 VA examination, the Veteran complained of recurrent rashes 
on his back, arms, chest, and face for about 10 or 12 years.  
Physical examination revealed a few inflammatory papules of the 
upper back that were consistent with acne.  Acne of the upper 
back, mild, was diagnosed, and no other active skin diseases were 
noted.  An August 1989 rating decision awarded the Veteran 
service connection for acne.

The instant increased rating for acne claim was received on 
September 13, 2005.  In a November 2005 statement, the Veteran 
advised that he received all his medical treatment from VA 
(specifically, the Philadelphia VAMC), and that his physicians 
had advised him that the correct diagnosis for his skin condition 
was rosacea.  As noted above, an October 2007 rating decision 
denied service connection for rosacea, and symptoms related to 
such disability are not for consideration herein.  

September 2004 to January 2009 VA treatment records show that the 
Veteran received frequent treatment for various dermatological 
conditions.  January 2005 total body skin examination revealed a 
malar rash with telangiectasia on the face and perifollicular 
papules on erythematous bases, predominantly located on the back 
of the legs.  Rosacea was diagnosed in the face and eczema versus 
folliculitis on the legs was assessed.  In June 2005, it was 
noted that a biopsy of the right leg in May 2005 had showed 
impetiginized dermatitis.  In October 2005, a persistent erythema 
type of rosacea and atopic dermatitis were diagnosed.  March 2007 
skin examination revealed erythema and telangiectasia on the face 
and erythematous patches with white scales on the flank, arms, 
and upper back.  January 2008 skin examination revealed patches 
of red follicular based papules on the abdomen and anterior 
thighs that were consistent with follicular eczema.  In March 
2008, the Veteran had patches of hyperpigmentation on the abdomen 
and anterior thighs that were consistent with post inflammatory 
hyperpigmentation.  In June 2008, rosacea was diagnosed by 
biopsy.  In September 2008, skin examination revealed a sparse 
macular papular erythematous rash on the upper torso that 
previously had been diagnosed and treated as psoriasis.  In 
October 2008, mildly exacerbated rosacea, mildly exacerbated 
alopecia areata, and stable eczema were assessed.  In November 
2008, it was noted the Veteran had diffuse eczematous patches 
with excoriation on the posterior of his legs and arms.  A 
January 2009 treatment record revealed diffuse eczematous patches 
with excoriation on the posterior legs, arms, chest, abdomen, and 
flexural surfaces of the elbows.  It was noted that the 
eczematous patches covered 20 percent of the Veteran's body 
surface area.  

On October 2005 VA examination, the Veteran complained of itching 
and burning rashes that come and go, except for on his face where 
it appears red most of the time.  He reported that this problem 
started in service when he was sprayed with insect repellant.  
The examiner reviewed the Veteran's claims file and noted that 
the Veteran had a 20-year history of rosacea versus possible 
irritant or contact dermatitis of the face.  He also noted that 
in addition to seeking treatment from the VA dermatology clinic 
for this problem, the Veteran had recently undergone photo patch 
testing at the University of Pennsylvania hospital.  The reports 
from the photo patch testing showed a possible allergy to 
homosalate (a substance found in sunscreens); however, the 
dermatologist from the University of Pennsylvania concluded that 
the Veteran most likely had rosacea, which was possibly 
aggravated by chemicals found in sunscreen.  Skin examination 
revealed central fascial erythema with telangiectasias on the 
Veteran's cheeks and nose, and an isolated pustule on his left 
temple.  His chest and back were clear, and there was no 
scarring.  Based on the Veteran's reported symptoms and the 
examination findings, rosacea was diagnosed.  The examiner 
explained, "In this common disorder, patients are often easily 
irritated by various chemical products.  This may explain why the 
[Veteran] had worsening of his symptoms with the use of 
sunscreens.  Also, it is very possible that [his] exposure to 
insect repellant may have also caused an irritant reaction, given 
his predisposition to irritation from his underlying rosacea."

On February 2007 VA examination, the Veteran complained of an 
itchy rash on his bilateral axillary regions and upper back since 
1979.  Skin examination revealed erythema and papules on the 
cheeks and bilateral axillary regions with erythematous 
hyperkeratotic perifollicular papules.  There were no pustules.  
The assessment was possible rosacea; psoriasis and follicular 
hyperkeratosis were also diagnosed.

On June 2008 VA examination, it was noted that the Veteran had a 
prominent erythematous malar rash with some scattered discreet 
pustules.  This affected about 2 percent of the entire body and 
exposed areas.  A recent biopsy study confirmed that this skin 
condition was rosacea.  Skin examination did not reveal any acne 
or chloracne, scarring, or disfigurement.

At the October 2008 DRO hearing and the January 2009 Travel Board 
hearing, the Veteran testified that he experiences flares of his 
service-connected skin condition on his chest, back, back of his 
knees, side of his legs, neck, face, and arms.  Flares of the 
condition are manifested by itchy pustules and occur four to five 
times a year, often lasting for months at a time.  He reported 
that at the time of his June 2008 VA examination, he was not 
experiencing a flare of the condition.

In August 2009, the Board noted that the evidence of record did 
not show that the Veteran had a current diagnosis of acne.  
However, the record did reflect that he had several other 
diagnosed skin conditions for which he received active treatment.  
As the evidence was unclear as to whether any of these conditions 
were a part of his service-connected acne, i.e., were related to 
the skin condition he had in service, the Board sought a VHA 
advisory opinion from a dermatologist.  In an opinion dated in 
September 2009, a VA Chief of Dermatology, opined that none of 
the Veteran's current skin conditions is related, or due,  to the 
acne he experienced in service.  The VHA consultant explained 
that a review of the record showed the Veteran was currently 
being treated for three chronic skin disorders: rosacea of the 
face, alopecia areata of the scalp, and eczema of the trunk and 
extremities.  He then discussed each skin disorder in turn, and 
stated:

*	Rosacea is an idiopathic vascular disease that is often 
manifested in adult (rather than teenage) years, and is 
triggered by sunlight, heat, or other factors that cause 
flushing/blushing.  The Veteran's facial rosacea was 
diagnosed by biopsy.  

*	Alopecia areata is an autoimmune disease that leads to hair 
loss usually starting as circles on the scalp but also 
other hair-bearing areas.  The examiner noted that the 
Veteran's records showed clinical features and behavior 
consistent with this condition.

*	Eczema represents a variety of conditions; the most common 
are atopic dermatitis (an endogenous condition due to 
genetic deficiencies in the barrier function of skin) and 
contact dermatitis (an irritant or allergic reaction to 
exogenous chemicals that come in contact with the skin).  
The examiner stated that descriptions of the Veteran's 
current eczema indicate he has underlying atopic dermatitis 
that could manifest as follicular accentuation or be 
exacerbated by folliculitis, which is sometimes confused 
with acne.  By contrast, descriptions of the Veteran's 
condition in service were consistent with contact 
dermatitis.

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Court has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show distinct 
time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's statements describing his symptoms and limitations 
are considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be viewed 
in conjunction with the objective medical evidence (as required 
by the rating criteria).

The Veteran's acne is currently assigned a 0 percent rating under 
38 C.F.R. § 4.118, Code 7828.  As an initial matter, the Board 
notes that regulations for evaluating disorders of the skin were 
changed effective October 23, 2008, but only apply to 
applications for benefits received by VA on or after October 23, 
2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008). As the Veteran 
filed his claim in September 2005, the revised regulations do not 
apply to his claim.  Notably, the revision left Code 7828 
unchanged.
Code 7828 provides for a 0 percent rating when there is 
superficial acne (comedones, papules, pustules, superficial 
cysts) of any extent.  A 10 percent rating is warranted when 
there is deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck, or; deep 
acne other than on the face and neck.  A 30 percent rating is 
warranted when there is deep acne (deep inflamed nodules and pus-
filled cysts) affecting 40 percent or more of the face and neck.  
38 C.F.R. § 4.118.  Acne may also be rated as disfigurement of 
the head, face, or neck (Code 7800) or scars (Codes 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant disability.  
Id.

Based on the evidence of record, the Board finds that there is no 
objective medical indication that the Veteran has deep acne, so 
as to warrant an increased (10 percent) rating under Code 7828.  
In fact, according to the VA examinations during the appeal 
period and the Veteran's VA treatment records, he does not have a 
current diagnosis of acne (superficial or deep).  Instead, he 
suffers from other variously diagnosed (and unrelated) chronic 
skin conditions; specifically, facial rosacea, alopecia areata of 
the scalp, and eczema (atopic dermatitis) of the trunk and 
extremities.  The only competent (medical) evidence of record 
regarding whether any of these conditions are part of his 
service-connected acne is the September 2009 VHA advisory 
opinion.  The consulting expert opined that the Veteran's facial 
rosea, alopecia areata of the scalp, and eczema of the trunk and 
extremities are not part of his service-connected acne and are 
unrelated to the skin condition he had in service.  Consequently, 
the symptoms noted may not be considered in rating acne, and a 
compensable rating under Code 7828 is not warranted.  38 C.F.R. 
§ 4.118.

The Veteran's acne also does not warrant a compensable rating 
under any possibly alternative diagnostic codes.  On June 2008 VA 
examination, it was specifically noted that there was no evidence 
of disfigurement or scarring associated with the Veteran's acne 
(which also was not present at the time of the examination).  
Accordingly, Codes 7800, 7801, 7802, 7803, 7804, and 7805 are not 
for application.  38 C.F.R. § 4.118.

The Board has also considered whether referral for extraschedular 
consideration is indicated.  There is no objective evidence, or 
even allegation, suggesting that the disability picture presented 
by the Veteran's acne is exceptional or that schedular criteria 
are inadequate (as the evidence of record does not show any 
disabling effects of acne).  Consequently, referral for 
extraschedular consideration is not indicated.  See 38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, as 
the record does not show any manifestations of acne, the matter 
of unemployability due to such disability is not raised by the 
record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for acne is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


